538 S.E.2d 566 (2000)
DIALYSIS CARE OF NORTH CAROLINA, LLC, d/b/a DCNC, LLC, d/b/a Dialysis Care of Rowan County, Petitioner,
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF FACILITY SERVICES, CERTIFICATE OF NEED SECTION, Respondent, and
Bio-Medical Applications of North Carolina, Inc. d/b/a BMA of Kannapolis d/b/a Metrolina Kidney Center of Kannapolis (Lessee) and Metrolina Nephrology Associates, P.A. (Lessor), Respondent Intervenors.
No. 252A00.
Supreme Court of North Carolina.
December 21, 2000.
Poyner & Spruill L.L.P., by William R. Shenton, Thomas R. West, and Pamela A. Scott, Raleigh, for petitioner-appellant.
Michael F. Easley, Attorney General, by James A. Wellons, Special Deputy Attorney General, for respondent-appellee; and Law Office of Joy H. Thomas, by Joy H. Thomas, Raleigh, for respondent-intervenor-appellees.
PER CURIAM.
AFFIRMED.